DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second, and third ribs and the housing, as claimed in claims 1 and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21 line 1, the phrase “the insulative material” lacks antecedent basis.  It is suggested that claim 21 be amended to depend on claim 8, which claims an insulative material.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 1, it is unclear where the first rib is located, since no housing with a first rib extending into an opening is labeled in the figures.  For prior art analysis, any housing with a rib extending into an opening can meet this limitation.  Claims 2-8 and 21-25 include all the limitations of claim 1 and are rejected for the same reasons.
With regard to claim 26, it is unclear where the third rib is located, since no housing with a third rib extending into an opening.  For prior art analysis, any housing with a rib extending into an opening can meet this limitation.  Also, the first, second and third ribs of claim 26 seem to correspond to the second, third, and first ribs of claim 1, respectively.  Claims 27-30 include all the limitations of claim 26 and are rejected for the same reasons.
Allowable Subject Matter
Claims 1 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Noguchi teaches, as shown in figures 2, 4, and 5: “An electrical connector 1 and 2 comprising: a housing 8 having an opening (inside portion of 8 in figure 4) formed therethrough… a plurality of mating contacts 20 inserted through the opening of the housing 8; a contact holder (outer portions of 3 in figure 4) disposed at least partially within the opening of the housing 8 and configured to support the plurality of mating contacts 20, the contact holder comprising a second rib (right rib of ribs 13 in figure 2) abutting a first wall 9 of the opening; and a contact cover (inner portions of 3 in figure 4) disposed at least partially within the opening of the housing 8 such that at least one of the plurality of mating contacts 20 is disposed between the contact holder and the contact cover, the contact cover comprising a third rib (left rib of ribs 13 in figure 2) abutting the first wall 9 of the opening”.
Noguchi does not teach: “and a first rib extending into the opening… wherein the second and third rib are longitudinally aligned with each other and form a discontinuity between each other, and wherein the first rib is disposed in the discontinuity”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.

With regard to claim 26, Noguchi teaches, as shown in figures 2, 4, and 5: “A method for assembling an electrical connector 1 and 2, the method comprising: attaching a plurality of mating contacts 20 to a contact holder (outer portions of 3 in figure 4), the contact holder comprising a first rib (right rib of ribs 13 in figure 2); attaching a contact cover (inner portions of 3 in figure 4)  to the contact holder so that the plurality of mating contacts 20 are disposed between the contact holder and the contact cover, the contact cover comprising a second rib (right rib of ribs 13 in figure 2)… and 10178942.1Application No.: 17/102,2075 Docket No.: A1156.70287US03 inserting the contact holder with the contact cover attached thereto through an opening (inside portion of 8 in figure 4) formed in a housing 8 so that the first and second ribs abut a first wall of the opening”.
Noguchi does not teach: “wherein, when the contact cover is attached to the contact holder, the first and second ribs are longitudinally aligned with each other and form a discontinuity between each other… wherein the housing comprises a third rib extending into the opening, and wherein, when the contact holder is inserted through the opening of the housing. the third rib is disposed in the discontinuity”.  The prior art of record does not anticipate or render obvious the limitations of claim 26.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831